Citation Nr: 1206373	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  06-14 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in April 2008.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Board remanded the Veteran's claim for further procedural and evidentiary development in February 2009, and the Board thereafter requested a supplemental VA medical opinion, which was rendered in November 2011.  The Veteran was provided with a copy of this medical opinion and responded that he had no additional evidence or argument to present.  The claim is now again before the Board for further appellate review.
 

FINDING OF FACT

A probative VA medical opinion fails to link the Veteran's prostate cancer to either his in-service prostatitis or his reported in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for the residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) the Veteran status; (2) the existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  

VA's notice requirements were satisfied by a letter issued in April 2005, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, as well as the criteria for establishing service connection, to include as secondary to in-service herbicide exposure.  An October 2009 supplemental statement of the case informed the Veteran of the method by which VA determines disability ratings and effective dates.  Neither the Veteran nor his representative have asserted any error regarding the method or timing of the notice received, nor have they alleged that the Veteran has been prejudiced by any related deficiencies.

Regarding VA's duty to assist, the Veteran's service, VA, and private treatment records are associated with his claims file, and the Veteran has not identified any relevant, available treatment records that have not been obtained.  The Veteran was also provided with a relevant VA examination in 2009 to address the etiology of his prostate cancer residuals, and a supplemental VA medical opinion was obtained in 2011, as the 2009 VA examiner indicated that was necessary.  The Board finds that the 2009 VA examination and 2011 medical opinion are sufficient for adjudicatory purposes.  The 2009 examination report reflects that the examiner performed an adequate physical examination of the Veteran, and the 2011 medical opinion was rendered by a VA urologist after his review of the Veteran's claims file.  Moreover, the opinion is supported by a detailed rationale.  The Veteran also testified at a Board hearing before the undersigned Veterans Law Judge.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran contends that he developed prostate cancer as a result of his in-service exposure to herbicide agents while serving in the Korean Demilitarized Zone from June to July of 1983.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Additionally, the Board notes that if a veteran was exposed to certain herbicide agents, such as Agent Orange, during active service, certain specific diseases, including prostate cancer, shall be deemed service-connected if the disease manifests to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2011).  A veteran, who during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, as defined in 38 C.F.R. § 3.317, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  

The Veteran's DD Form 214 reflects that the Veteran had a period of foreign service, and a certificate submitted by the Veteran reflects that the Veteran was recognized for his service in the Korean Demilitarized Zone from June to July of 1983.  The Veteran's service treatment records reflect that in August 1984, he was treated for an episode of "mild" prostatitis.  However, during a medical examination performed in September 1985, the Veteran was noted to have no abnormalities of his anus and rectum, including his prostate, and the Veteran denied experiencing any frequent or painful urination during medical history questionnaires completed in September 1985, February 1986, and July 1986.  (An examination of the Veteran's anus and rectum was not performed during the physical examinations conducted in February and July of 1986.)  Additionally, the RO received a negative reply to its request for any records reflecting the Veteran's in-service herbicide exposure. 

The Veteran does not contend that he has experienced prostate symptoms continually since service, and the record first reflects post-service prostate treatment in 1994, at which time the Veteran was noted to have a history of prostatitis and was diagnosed with benign prostate hypertrophy.  Subsequent treatment records reflect that his prostate specific antigen (PSA) levels were monitored beginning in 2000 and that the Veteran was diagnosed with prostate cancer in September 2004.  He underwent a surgical resection of his prostate in October 2004.

Pursuant to the Board's 2009 remand directives, the Veteran was afforded a VA examination in May 2009 to address the etiology of his prostate cancer.  However, the VA examiner stated that he could not resolve the issue of whether the Veteran's prostate cancer was related to service, including the Veteran's reported herbicide exposure during service, without resorting to mere speculation.  The examiner stated that there was no established link between the development of prostate cancer and herbicide exposure during the Veteran's period of Korean service (in 1983).  The examiner further stated that the medical literature reflects varied opinions regarding a potential link between prostatitis and prostate cancer.  Accordingly, the examiner, an advanced practice nurse, recommended that an opinion be obtained from an individual with [more] appropriate expertise.

When the Veteran's claim was returned to the Board in 2011, the Board requested such an expert medical opinion, as suggested by the VA examiner.  In a November 2011 opinion, a VA Hospital Chief of Urology failed to link the Veteran's prostate cancer either to his in-service reported herbicide exposure or to his in-service prostatitis.  With regard to the Veteran's claimed theory of entitlement, that he developed prostate cancer as the result of in-service herbicide exposure when stationed in Korea in 1983, the VA urologist noted that there was no documentation reflecting the use of Agent Orange in Korea in the 1980's, and the only herbicide shown to have a correlation to prostate cancer is Agent Orange.  Thus, given the lack of evidence reflecting that this specific herbicide was used in Korea during the Veteran's period of service, the urologist found no basis for relating the Veteran's prostate cancer to in-service herbicide exposure.  The urologist further stated that prostatitis is not a factor in the development of prostate cancer, and that the urologist had not seen prostatitis linked to prostate cancer in his clinical experience.  The urologist further stated that prostatitis is frequently over-diagnosed and that prostate cancer is the second most common malignancy in men.  The urologist then stated that the etiology of the Veteran's prostate cancer is most likely similar to the etiology of the prostate cancer diagnoses in the general male population.  The urologist cited Campbell's Urology and various current medical literature articles in support of his opinion.

The Board finds that the VA medical opinion rendered by the VA urologist in 2011 should be afforded great probative weight, as it was rendered after a review of the Veteran's claims file and is supported by a detailed rationale.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Moreover, the VA examiner's opinion is consistent with the medical evidence of record which reflects that the Veteran did not serve during the Vietnam Era, and therefore is not entitled to presumptive service connection based on the known use of Agent Orange during this time period.  38 C.F.R. § 3.307.  

The Board acknowledges that the Veteran and his fellow service members have reported their observation of a chemical odor during their period of Korean service, which they attribute to either herbicides or pesticides.  (The Veteran further clarified during his Board hearing that he believed the chemical odor was attributable to herbicide use, as he witnessed the resulting browning of foliage.)  The Board further acknowledges that these individuals are competent to report their olfactory observations and that the Veteran is competent to report his observation of affected foliage.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  However, neither the Veteran nor his fellow service members assert personal knowledge that they witnessed Agent Orange use during their service, they have no demonstrated expertise in identifying the chemical make-up of any herbicide that may have been used, and there is no documentation of Agent Orange use in Korea in the 1980's (a conclusion supported by the lack of documentation of the Veteran's in-service herbicide exposure).  Significantly, the VA opinion reflects that herbicides other than Agent Orange are not shown to have any causal link to prostate cancer.  Thus, the probative, competent evidence of record fails to link the Veteran's prostate cancer to any in-service herbicide exposure.

Furthermore, the Veteran does not assert, nor does the evidence suggest, that he experienced chronic prostate symptomatology since service, and this lack of chronicity is a factor preponderating against a theory of direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Moreover, to the extent that the Veteran was treated for a single episode of "mild" prostatitis during service, the Board notes that the Veteran subsequently denied any recurrent urinary symptoms, such as painful or frequent urination, when completing in-service medical history reports.  Furthermore, the VA urologist stated that there was no causal link between prostatitis and prostate cancer, citing his own clinical experience and medical literature in support of this opinion.  As such, a basis for granting direct service connection has not been presented.

In sum, given the lack of treatment for prostate symptoms for several years after service, the lack of any documentation reflecting the Veteran's in-service Agent Orange exposure, and the probative VA medical opinion failing to link the Veteran's development of prostate cancer to either his in-service prostatitis treatment or his reported in-service herbicide exposure, the Board finds that a basis for granting service connection for prostate cancer has not been presented.  Accordingly, the Veteran's appeal is denied.


ORDER

Service connection for the residuals of prostate cancer is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


